DETAILED ACTION

Allowable Subject Matter
1.    Claims 1-6 and 9-16 are allowed.
2.    The following is an examiner’s statement of reasons for allowance: The prior art taken either singularly or in a combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the claimed features as presented in independent claims 1 and 10, which include,
an ophthalmologic apparatus having  a measurement optical system and  an image obtaining part and a display configured to display the anterior ocular segment image and the controller  is configured to acquire three-dimensional position information of the eye based on the s captured by the two or more cameras and measurement optical system in the vertical direction and a moving amount of the measurement optical system in the horizontal direction based on the three-dimensional position information, the controller  is configured to control the driving mechanism based on the  moving amount of the measurement optical system in the vertical direction and the moving amount of the measurement optical system in the horizontal direction to position the measurement optical system with respect to the eye[ and 4the display comprises a touch-panel inputter and  the touch-panel inputter being superimposingly arranged on a display surface on which the anterior ocular segment image is displayed and the controller  is configured to successively display the anterior ocular segment image obtained by the image obtaining part on the display while positioning the measurement .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
3.    Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED A HASAN whose telephone number is (571)272-2331. The examiner can normally be reached M-TH 6 AM -4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/MOHAMMED A HASAN/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        3/19/2022